DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contain a phrases which can be implied (i.e. “The present invention discloses”).
Correction is required.  See MPEP § 608.01(b).



The Examiner respectfully suggests amending the abstract as follows:
A waterproof stage lamp structure easy to disassemble and maintain and a waterproof stage lamp. A power supply of each module is closely connected to a signal interface and the lamp is internally quickly installed and maintained, and it can 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by LI (CN 108278582 A).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 
Regarding claim 1, LI discloses a waterproof stage lamp structure easy to disassemble and maintain, comprising an upper shell (11), a lower shell (13, see Fig. 1), a waterproof heat-conducting plate (12) and an anti-loosening connecting piece (see Fig. 3), wherein the waterproof heat-conducting plate (12) is disposed between the upper shell and the lower shell, and the upper shell, the waterproof heat-conducting plate and the lower shell are detachably connected through the anti-loosening connecting piece (see Fig. 2); the waterproof stage lamp structure further comprises a lens assembly (111, see Fig. 2), the lens assembly, comprises a shell and a lens, the shell is detachably connected to the upper shell and provided with a light outlet, and the lens is disposed at the light outlet; the waterproof stage lamp structure further comprises a main functional module (31 and 32), a front-end functional module (see Fig. 3), a heat dissipation module (see Fig. 3) and a light source assembly (see Fig. 4), a sealed chamber is formed between the upper shell and the waterproof heat-conducting plate (see fig. 2), the main functional module is located in the sealed chamber and disposed on the waterproof heat-conducting plate, a lens sealing chamber is formed in the shell, the front-end functional module is located in the lens sealing chamber (see Fig. 2), a heat dissipation chamber is formed between the lower shell and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2019/0137090) in view of DING J. et al. (CN 208566349 U) and further in view of Alexander et al. (US 7,985,005). 
Regarding claim 1, Jiang discloses a waterproof stage lamp structure (see Para. 0022) easy to disassemble and maintain (see Fig. 1, Para. 0008), comprising an 
the waterproof stage lamp structure (a light source 2, reflecting device 3, an installation position 9, and heat absorbing fins 7, see Fig. 1, Para. 0025) further comprises a lens assembly (21, Para. 0030), the lens assembly (21, see Fig. 1), comprises a shell and a lens (see Fig. 2), the shell is detachably connected to the upper shell (see Figs. 1 and 2, Para. 0030) and provided with a light outlet (e.g. light exit 20, see Figs. 1 and 2, Para. 0030), and the lens is disposed at the light outlet (see Fig. 2); the waterproof stage lamp structure further comprises a main functional module ( heat absorbing fins 7, see Figs. 1 and 2, Para. 0025), a front-end functional module (e.g. U-shaped support frame creating a light exit 20, see Fig. 1, Para. 0030), a heat dissipation module (a plurality of heat dissipating fins 10, see Fig. 4, Para. 0027) and a light source assembly (a light source 2, see Fig. 1, Para. 0025), a sealed chamber (one side of the first waterproof seal ring 5 is embedded in the first annular groove 6, and the other side is in close contact with the heat transfer substrate 4, see Fig. 1, Para. 0024) is formed between the upper shell and the waterproof heat-conducting plate (4, see Fig. 2), the main functional module (e.g. heat absorbing fins 7, see Fig. 2) is located in the sealed chamber and disposed on the waterproof heat-conducting plate, a lens sealing chamber 
Jiang further discloses a plurality of first heat transfer tubes (8, see Fig. 4) and one end of each of the first heat transfer tubes (8) is arranged to pass through the heat absorbing fins (7), and the other end is connected with the heat transfer substrate (4, see Fig. 2, Para. 0026); a plurality of second heat transfer tubes (11, see Fig. 4) and one end of each of the second heat transfer tubes (11) is arranged to pass through the heat dissipating fins (10), and the other end is connected with the heat transfer substrate (4, see Fig. 1, Para. 0027).
However, Jiang does not explicitly disclose the main functional module is in electrical signal connection with the front-end functional module and the heat dissipation module respectively through docking pieces, a guide positioning rods disposed on the waterproof heat-conducting plate, and the main functional module and the heat dissipation module are matched with the guide positioning rods respectively, so that center axes of the center light holes of each module are concentric (see Fig. 2).
Alexander et al. teaches a light module is removably coupleable to a light fixture including a power source cable (52) is plugged into enclosure (20) and establishing an electrical connection with electrical contacts (23, see Fig. 2), light module (60, see Fig. 3A) may be removable from the enclosure using, for example, plug-in connections. 
DING J. et al. teaches a pattern light optical system (see Fig. 1) comprising a fixing seat (1) with a locating rod (9), light source holder (13, see Fig.1) provided with a light source cavity (15), a light source (16); wherein the top end and bottom two side of the light source holder (13) are provided with a locating groove (14) for locating and installing the locating rod (9). DING J. et al. further teaches the guide positioning rods (9, see Fig. 1) are parallel to the center axes of the center light holes of each module.
Therefore, in view of Alexander et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang by including an electrical signal connection for providing power to the light source through docking pieces, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to use plug-in connections as a matter of using well known connection means.
Therefore, in view of DING J. et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang by including a guide positioning rods to be disposed on the waterproof heat-conducting plate the main functional module and the heat dissipation module are 

Regarding claim 2, Jiang further discloses the upper shell (top housing part 1), the waterproof heat-conducting plate (4) and the lower shell (protective housing 13) through the anti-loosening connecting piece (i.e. heat transfer substrate 4 is fixed with the main housing 1 via a bolt, see Para. 0023 and 0024).
However, Jiang is silent with respect to the waterproof heat-conducting plate (4) and the lower shell (protective housing 13) through a threaded connection.
DING J. et al. further teaches screw thread mounting rod (8, see Fig. 4) one end is installed with a locating rod (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang by using threaded connection in order to provide reliable attachment, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to use threaded connection for securing the bolt.

Regarding claim 3, Jiang further discloses the anti-loosening connecting piece (bolt), mounting through-holes are formed between the upper shell (e.g. six holes around the corner of first annular groove 6, see Fig. 3), the waterproof heat-conducting plate (corresponding six holes on the plate 4, see Fig. 4).
However, Jiang does not explicitly disclose the anti-loosening connecting piece comprises anti-loosening screws, and the anti-loosening screws are inserted in the mounting through-holes and connected to the mounting through-holes through threads.
DING J. et al. further teaches a thread mounting base (7, see Fig. 4), screw thread mounting rod (8, see Fig. 4) one end is installed with a locating rod (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang by forming the holes to be through-holes through threads using anti-loosening screws in order to provide reliable attachment, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to use through-holes through threads using anti-loosening screws as a matter of using well known connection means.

Regarding claims 5-7, the teachings of Jiang have been discussed above.
Jiang does not explicitly disclose the guide positioning rods are parallel to the center axes of the center light holes of each module, there are a plurality of guide positioning rods, and any two of the guide positioning rods are parallel to each other, wherein there are a plurality of guide positioning rods, and any two of the guide positioning rods are parallel to each other.
DING J. et al. further teaches the guide positioning rods (9, see Fig. 1) are parallel to the center axes of the center light holes of each module, there are a plurality of guide positioning rods, and any two of the guide positioning rods are parallel to each other, wherein there are a plurality of guide positioning rods, and any two of the guide positioning rods are parallel to each other (see Fig. 1).
Therefore, in view of DING J. et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang by including a plurality of parallel guide positioning rods to provide stable support. One would have been motivated to make this combination to provide an improved the assembly process.

Regarding claims 8 and 9, the teachings of Jiang have been discussed above.
However, Jiang fails to disclose or fairly suggest the docking piece comprises a pair of connectors matched with each other, wherein the connectors are VGA connectors.
Alexander et al. teaches power source cable (52) is plugged into enclosure (20) and establishing an electrical connection with electrical contacts (23, see Fig. 2), light module (60, see Fig. 3A) may be removable from the enclosure using, for example, 
Therefore, in view of Alexander et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang by including electrical contacts such as VGA connectors so that the user can safely remove, replace, repair, calibrate, or test light connection, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to use plug-in connections as a matter of using well known connection means.

Regarding claim 10, Jiang further discloses a waterproof stage lamp (see Para. 0022), comprising the waterproof stage lamp structure easy to disassemble and maintain according to claim 1.

Regarding claim 11, Jiang further discloses a waterproof stage lamp (see Para. 0022), comprising the waterproof stage lamp structure easy to disassemble and maintain according to claim 2.

Regarding claim 12 Jiang further discloses a waterproof stage lamp (see Para. 0022), comprising the waterproof stage lamp structure easy to disassemble and maintain according to claim 3.

Regarding claim 14, Jiang further discloses a waterproof stage lamp (see Para. 0022), comprising the waterproof stage lamp structure easy to disassemble and maintain according to claim 5.

Regarding claim 15, Jiang further discloses a waterproof stage lamp (see Para. 0022), comprising the waterproof stage lamp structure easy to disassemble and maintain according to claim 6.

Regarding claim 16, Jiang further discloses a waterproof stage lamp (see Para. 0022), comprising the waterproof stage lamp structure easy to disassemble and maintain according to claim 7.

Regarding claim 17, Jiang further discloses a waterproof stage lamp (see Para. 0022), comprising the waterproof stage lamp structure easy to disassemble and maintain according to claim 8.

Regarding claim 18, Jiang further discloses a waterproof stage lamp (see Para. 0022), comprising the waterproof stage lamp structure easy to disassemble and maintain according to claim 9.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2019/0137090) in view of DING J. et al. (CN 208566349 U) and further in view of Liu et al. (US 2010/0060132). 
Regarding claim 4, the teachings of Jiang have been discussed above.
However, Jiang fails to disclose or fairly suggest the anti-loosening connecting piece further comprises an anti-loosening spring, and the anti-loosening spring sleeves the anti-loosening screw and abuts against the lower shell.
Liu et al. teaches a light source (11) is mounted on the heat absorbing surface (525) by the screws (114), springs (512) and sleeves (513, see Figs. 6 and 7, Para. 0039).
Therefore, in view of Liu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang by including an anti-loosening spring and the anti-loosening spring sleeves in order to provide reliable attachment, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one 

Regarding claim 13, Jiang further discloses a waterproof stage lamp (see Para. 0022), comprising the waterproof stage lamp structure easy to disassemble and maintain according to claim 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiang (US 10,962,215) teaches a stage lighting fixture including upper shell, lower shell, and a heat-conducting plate; Dalsgaard et al. (US 9,109,788) teaches a moving head light fixture comprising: a base; a yoke connected to and rotatable relative to the base; and Andersen et al. (US 2008/0062692) teaches moving head projectors comprising a base, to which base a yoke is rotationally connected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSION TUMEBO/
Primary Examiner, Art Unit 2875